AFFIDAVIT OF COURT REPORTER

                                                             FILED IN
                                                      5th COURT OF APPEALS
1.      My name is   Susan Peters Tabaee, C.S.R. and Official         Court
                                                          DALLAS, TEXAS

Reporter for the     Auxiliary Court 7, Dallas County,5/4/2015
                                                         Texas.10:31:31 AM
                                                            LISA MATZ
                                                              Clerk
2.     I took the stenograph notes of the proceedings in Cause
No.F14-23132-P THE STATE OF TEXAS VS.

GEOFFREY ROSS RIMES.

3.     Notice of Appeal was not even filed until after the due date of
the record.     Notice was filed late, and the record is already past
due.


4.     Because of the volume and complexity of the records I am now
preparing in other cases, I would respectfully request an extension
of 90 days, or until June 26, 2015 to prepare a complete Reporter's
Record in the above case.

       DATED this the 29th day of April, 2015.


                                              SJ
                             SUSAN P. TABAEE,      C.S.R.
                             C.S.R.   #2263